Exhibit 10.2
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
this 20th day of October 2010, to become effective November 15, 2010 (the
“Effective Date”), by and between QLogic Corporation, a Delaware corporation
(the “Company”), and H.K. Desai (the “Executive”).
RECITALS
          THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
     A. The Company desires to employ the Executive, and the Executive desires
to accept such employment, on the terms and conditions set forth in this
Agreement.
     B. This Agreement shall be effective immediately and shall govern the
employment relationship between the Executive and the Company from and after the
Effective Date, and, as of the Effective Date, supersedes and negates all
previous agreements and understandings with respect to such relationship
(provided, however, that this Agreement does not supersede and negate any of
(i) the Change in Control Severance Agreement by and between the Company and the
Executive dated December 19, 2008 (the “Change in Control Agreement”), (ii) the
Employee Invention and Non-Disclosure Agreement by and between the Company and
the Executive dated August 4, 1995 (the “Confidentiality Agreement”) (iii) the
Indemnification Agreement by and between the Company and the Executive dated
April 7, 2006 (the “Indemnification Agreement”) and (iv) the Executive’s rights
under the Company’s equity awards programs or any agreements entered into in
connection with such equity awards programs (the “Equity Awards”)).
     C. The Company and the Executive have, concurrent with the execution of
this Agreement, entered into an agreement that amends the Change in Control
Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the above recitals incorporated herein
and the mutual covenants and promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties agree as follows:

1.   Retention and Duties.

  1.1   Retention. The Company does hereby hire, engage and employ the Executive
for the Period of Employment (as such term is defined in Section 2) on the terms
and conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such hiring, engagement and employment, on the terms and
conditions expressly set forth in this Agreement. Concurrent with his employment
under this Agreement, the Executive does hereby relinquish his position as Chief
Executive Officer and President of the Company.

1



--------------------------------------------------------------------------------



 



  1.2   Duties. During the Period of Employment, the Executive shall serve the
Company as its Executive Chairman and shall have the powers, authorities, duties
and obligations of management commensurate with such position as the Company’s
Board of Directors (the “Board”) may assign from time to time, subject to the
directives of the Board and the corporate policies of the Company as they are in
effect from time to time throughout the Period of Employment (including, without
limitation, the Company’s business conduct and ethics policies, as they may
change from time to time). It is anticipated that such duties and obligations
shall be determined in cooperation with the Company’s Chief Executive Officer
and that such duties and obligation shall include, but not be limited to,
continuing and expanding relationships with strategic customers, developing
technology and product roadmaps and product execution priorities and developing
strategy relating to merger and acquisition activities. The compensation
provided in this Agreement shall compensate the Executive during the Period of
Employment for his services as a member of the Board, and the Executive shall
not receive any additional compensation for such Board service (including under
the Company’s compensation program for its non-employee Directors). During the
Period of Employment, the Executive shall report solely to the Board.     1.3  
No Other Employment; Minimum Time Commitment. During the Period of Employment,
the Executive shall (i) devote substantially all of the Executive’s business
time, energy and skill to the performance of the Executive’s duties for the
Company, (ii) perform such duties in a faithful, effective and efficient manner
to the best of his abilities, and (iii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the Board, which shall not be
unreasonably withheld. Executive and the Company agree that Executive may
regularly (in addition to his service on the Company’s Board) serve on up to
three (3) boards at any one time, which shall not include more than two
(2) public companies, provided, however, that the Company shall have the right
to require the Executive to resign from any board or similar body (including,
without limitation, any association, corporate, civic or charitable board or
similar body) which he may then serve if the Board reasonably determines that
the Executive’s service on such board or body interferes with the effective
discharge of the Executive’s duties and responsibilities to the Company or that
any business related to such service is then in competition with any business of
the Company or any of its Subsidiaries (as such term is defined in Section 5.5),
successors or assigns.     1.4   No Breach of Contract. The Executive hereby
represents to the Company and agrees that: (i) the execution and delivery of
this Agreement by the Executive and the Company and the performance by the
Executive of the Executive’s duties hereunder do not and shall not constitute a
breach of, conflict with, or otherwise contravene or cause a default under, the
terms of any other agreement or policy to which the Executive is a party or
otherwise bound or any judgment, order or decree to which the Executive is
subject; (ii) the Executive will not enter into any new agreement that would or
reasonably could contravene or cause a default by

2



--------------------------------------------------------------------------------



 



      the Executive under this Agreement; and (iii) the Executive understands
the Company will rely upon the accuracy and truth of the representations and
warranties of the Executive set forth herein and the Executive consents to such
reliance.     1.5   Location. The Executive’s principal place of employment
shall be the Company’s principal executive office as it may be located from time
to time. The Executive agrees that he will maintain a regular schedule at that
office when not traveling as part of his employment. The Executive acknowledges
that he will be required to travel on a regular basis in the course of
performing his duties for the Company.

2.   Period of Employment. The “Period of Employment” shall be a period of three
(3) years commencing on the Effective Date and ending at the close of business
on the third anniversary of the Effective Date (the “Termination Date”).
Notwithstanding the foregoing, the Period of Employment is subject to earlier
termination as provided below in this Agreement.

3.   Compensation.

  3.1   Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time but not
less frequently than in monthly installments. The Executive’s Base Salary shall
be at an annualized rate of Five Hundred and Thirty Thousand Dollars
($530,000.00). The Compensation committee of the Board (the “Committee”) will
review Executive’s Base Salary at least annually and may increase the
Executive’s Base Salary from the rate then in effect based on such review.

  3.2   Incentive Bonus. During the Period of Employment, the Executive shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”). The
Executive’s target Incentive Bonus amount for each fiscal year during the period
of Employment shall be one-hundred percent (100%) of Executive’s annual rate of
Base Salary. Executive’s Incentive Bonus, if any, for any fiscal year shall be
in an amount to be determined by the Committee in its sole discretion, based on
any performance objectives established by the Committee for the particular
fiscal year covered by the bonus. In each case, payment of Executive’s Incentive
Bonus is contingent on Executive’s continued employment with Company through the
last day of the fiscal year covered by the bonus and shall be paid not later
than two and one-half months after the end of such period.

  3.2   Equity Compensation. During the Period of Employment, the Executive
shall be entitled to annual equity awards consistent with the Company’s and the
Compensation Committee’s policies on annual equity awards for executive
officers. The Compensation Committee has determined that an appropriate
guideline for the Executive Chairman role is 75% of the regular annual equity

3



--------------------------------------------------------------------------------



 



      award for the Chief Executive Officer, however such guideline shall
exclude any equity grants to the CEO other than the regular annual award.

4.   Benefits.

  4.1   Retirement, Welfare and Fringe Benefits. During the Period of
Employment, the Executive shall be entitled to participate in all employee
pension and welfare benefit plans and programs, and fringe benefit plans and
programs, made available by the Company to the Company’s executive level
employees generally, in accordance with the eligibility and participation
provisions of such plans and as such plans or programs may be in effect from
time to time.     4.2   Reimbursement of Business Expenses. The Executive is
authorized to incur reasonable expenses in carrying out the Executive’s duties
for the Company under this Agreement and shall be entitled to reimbursement for
all reasonable business expenses the Executive incurs during the Period of
Employment in connection with carrying out the Executive’s duties for the
Company, subject to the Company’s expense reimbursement policies and any
pre-approval policies in effect from time to time. The Executive agrees to
promptly submit and document any reimbursable expenses in accordance with the
Company’s expense reimbursement policies to facilitate the timely reimbursement
of such expenses.     4.3   Vacation and Other Leave. During the Period of
Employment, the Executive shall accrue vacation subject to the Company’s
vacation policies in effect from time to time. The Executive shall also be
entitled to all other holiday and leave pay generally available to other
executives of the Company.

5.   Termination.

  5.1   Termination by the Company. The Executive’s employment by the Company,
and the Period of Employment, may be terminated at any time by the Company:
(i) with Cause (as such term is defined in Section 5.5), or (ii) without Cause,
or (iii) in the event of the Executive’s death, or (iv) in the event that the
Board determines in good faith that the Executive has a Disability (as such term
is defined in Section 5.5).     5.2   Termination by the Executive. The
Executive’s employment by the Company, and the Period of Employment, may be
terminated by the Executive with no less than sixty (60) days advance written
notice to the Company (such notice to be delivered in accordance with
Section 17); provided, however, that in the case of a termination for Good
Reason, the Executive may provide immediate written notice of termination once
the applicable cure period (as contemplated by the definition of Good Reason)
has lapsed if the Company has not reasonably cured the circumstances that gave
rise to the basis for the Good Reason termination.     5.3   Benefits upon
Termination. If the Executive’s employment by the Company is terminated during
the Period of Employment for any reason by the Company or by the Executive, or
upon or following the expiration of the Period of

4



--------------------------------------------------------------------------------



 



Employment (in any case, the date that the Executive’s employment by the Company
terminates is referred to as the “Severance Date”), the Company shall have no
further obligation to make or provide to the Executive, and the Executive shall
have no further right to receive or obtain from the Company, any payments or
benefits except as follows:
(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in Section
5.5);
(b) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as such term is
defined in Section 5.5), the Executive shall be entitled to the following
benefits:
(i) The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to the sum of (A) the greater of (1) his Base Salary for the
Remaining Period (as defined below) or (2) one times his Base Salary at the
annual rate in effect on the Severance Date, and (B) the greater of (1) his
target Incentive Bonus for the Remaining Period (as calculated below) or (2) one
times his annual target Incentive Bonus at the rate in effect on the Severance
Date. Such amount is referred to hereinafter as the “Severance Benefit.” Subject
to Section 22(b), the Company shall pay the Severance Benefit to the Executive
in substantially equal installments in accordance with the Company’s standard
payroll practices over the greater of the Remaining Period or a period of twelve
(12) consecutive months, with the first installment payable on the first
regularly-scheduled payroll date that occurs in the second month following the
month in which the Executive’s Separation from Service (as such term is defined
in Section 5.5) occurs. (For purposes of clarity, each such installment shall
equal the applicable fraction of the aggregate Severance Benefit. For example,
if such installments were to be made on a monthly basis over twelve months, each
installment would equal one-twelfth (1/12th) of the Severance Benefit.)
The “Remaining Period” shall mean the period from the Severance Date through the
end of the Period of Employment, determined as if the Executive’s employment
with the Company had not terminated. The target Incentive Bonus for the
Remaining Period is equal to the sum of the following: (1) if the Severance Date
is other than the last day of a fiscal year, the Executive’s annual target
Incentive Bonus at the rate in effect on the Severance Date multiplied by a
fraction, the numerator of which is the total number of days from the Severance
Date through the end of the fiscal year in which the Severance Date occurs, and
the denominator of which is the total number of days in such fiscal year;
(2) 100% of the annual target Incentive Bonus at the rate in effect on the
Severance Date multiplied by the number of full fiscal years included within the
Remaining Period (for

5



--------------------------------------------------------------------------------



 



clarity, a full fiscal year for this purpose does not include any portion of the
partial fiscal years referred to in items (1) and (3) of this paragraph); and
(3) if the Remaining Period ends on a day other than the last day of a fiscal
year, the annual target Incentive Bonus at the rate in effect on the Severance
Date multiplied by a fraction, the numerator of which is the total number of
days from the beginning of such fiscal year through the end of the Remaining
Period and the denominator of which is the total number of days in such fiscal
year.
(ii) The Company will pay or reimburse the Executive for his premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause
(ii) shall, subject to Section 20(b), commence with continuation coverage for
the month following the month in which the Executive’s Separation from Service
occurs and shall cease with continuation coverage for the twelfth month
following the month in which the Executive’s Separation from Service occurs (or,
if earlier, shall cease upon the first to occur of the Executive’s death, the
date the Executive becomes eligible for coverage under the health plan of a
future employer, or the date the Company ceases to offer group medical coverage
to its active executive employees or the Company is otherwise under no
obligation to offer COBRA continuation coverage to the Executive). To the extent
the Executive elects COBRA coverage, he shall notify the Company in writing of
such election prior to such coverage taking effect and complete any other
continuation coverage enrollment procedures the Company may then have in place.
          (iii) The Company shall promptly pay to the Executive any Incentive
Bonus that would otherwise be paid to the Executive had his employment by the
Company not terminated with respect to any fiscal year (or, if the Board has
determined to pay the Incentive Bonus on a quarterly basis, fiscal quarter) that
ended before the Severance Date, to the extent not theretofore paid.
          (iv) At the time the Company pays bonuses with respect to the fiscal
year (or, if the Board has determined to pay the Incentive Bonus on a quarterly
basis, fiscal quarter) in which the Severance Date occurs, the Company shall pay
the Executive the Incentive Bonus that would otherwise have been paid to the
Executive had his employment by the Company not terminated with respect to that
fiscal year or quarter, as applicable, multiplied by a fraction, the numerator
of which is the total number of days in such fiscal year or quarter, as
applicable, in which the

6



--------------------------------------------------------------------------------



 



Executive was employed by the Company and the denominator of which is the total
number of days in such fiscal year or quarter, as applicable.
(c) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of the Executive’s Disability, the Company shall
pay the Executive the amounts contemplated by Section 5.3(b)(iii) and (iv).
(d) Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his obligations under Section 6 of this Agreement at any
time, from and after the date of such breach and not in any way in limitation of
any right or remedy otherwise available to the Company, the Executive will no
longer be entitled to, and the Company will no longer be obligated to pay, any
remaining unpaid portion of the Severance Benefit or any remaining unpaid amount
contemplated by Section 5.3(b)(iv), or 5.3(c), or to any continued Company-paid
or reimbursed coverage pursuant to Section 5.3(b)(ii); provided that, if the
Executive provides the release contemplated by Section 5.4, in no event shall
the Executive be entitled to benefits pursuant to Section 5.3(b) or 5.3(c), as
applicable, of less than $5,000 (or the amount of such benefits, if less than
$5,000), which amount the parties agree is good and adequate consideration, in
and of itself, for the Executive’s release contemplated by Section 5.4.
(e) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). The effect of any termination of Executive’s
employment on Executive’s rights under any Equity Award shall be determined by
the applicable plan document(s) and/or agreement(s) entered into in connection
with any such Equity Award.

  5.4   Release; Exclusive Remedy; Leave.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement. As a condition precedent to any Company obligation to the Executive
pursuant to Section 5.3(b)(i),(ii) and (iv) or 5.3(c), the Executive shall, upon
or promptly following his last day of employment with the Company (and in all
events within twenty-one (21) days after his last day of employment with the
Company), provide the Company with a valid, executed general release agreement
in substantially the form attached hereto as Exhibit A, and such release
agreement shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law. If such release is not provided
within such time period or is revoked, then the Executive shall forfeit any
payments or benefits that otherwise would have been provided under
Sections 5.3(b)(i),(ii) and (iv) and 5.3(c)

7



--------------------------------------------------------------------------------



 



(b) The Executive agrees that the payments and benefits contemplated by
Section 5.3 (or, if applicable, the Change in Control Agreement) shall
constitute the exclusive and sole remedy for any termination of his employment
and the Executive covenants not to assert or pursue any other remedies, at law
or in equity, with respect to any termination of employment. The Company and the
Executive acknowledge and agree that there is no duty of the Executive to
mitigate damages under this Agreement. All amounts paid to the Executive
pursuant to Section 5.3 shall be paid without regard to whether the Executive
has taken or takes actions to mitigate damages. The Executive agrees to resign,
on the Severance Date, as an officer and director of the Company and any
Subsidiary of the Company, and as a fiduciary of any benefit plan of the Company
or any Subsidiary of the Company, and to promptly execute and provide to the
Company any further documentation, as requested by the Company, to confirm such
resignation.
(c) In the event that the Company provides the Executive notice of termination
without Cause pursuant to Section 5.1 or the Executive provides the Company
notice of termination pursuant to Section 5.2, the Company will have the option
to place the Executive on paid administrative leave during the notice period.

  5.5   Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:
(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and
(ii) any reimbursement due to the Executive pursuant to Section 4.2 for expenses
reasonably incurred by the Executive on or before the Severance Date and
documented and pre-approved, to the extent applicable, in accordance with the
Company’s expense reimbursement policies in effect at the applicable time.
(b) As used herein, “Subsidiary” of the Company means any corporation or other
entity a majority of whose outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company.
(c) As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred:
(i) the Executive is convicted of, pled guilty or pled nolo contendere to a
felony (under the laws of the United States or any relevant state, or a similar
crime or offense under the applicable laws of any relevant foreign jurisdiction)
(other than traffic related offenses or as a result of vicarious liability);

8



--------------------------------------------------------------------------------



 



(ii) the Executive has engaged in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of his duties hereunder including any
such acts which were a material contributing factor to a restatement of the
Company’s financial statements;
iii) the Executive has willfully violated the Company’s business ethics policy
or insider trading policy;
(iv) the Executive willfully and repeatedly fails to perform or uphold his
duties under this Agreement and/or willfully fails to comply with reasonable
directives of the Board which are communicated to him in writing;
(v) the Executive has willfully failed to cooperate with any governmental
investigation involving the Company; or
(vi) a breach by the Executive of any other provision of Section 6, or any
material breach by the Executive of any other contract he is a party to with the
Company or any of its Subsidiaries;
provided, however, that (1) no act or omission by the Executive shall be deemed
to be “willful” if the Executive reasonably believed in good faith that such
acts or omissions were in the best interest of the Company and (2) any alleged
breach by the Executive as set forth in subsection (vi) shall not constitute
Cause unless both (x) the Company provides written notice to Executive of the
breach claimed to constitute Cause within sixty (60) days of the initial
existence of such breach (such notice to be delivered in accordance with
Section 17), and (y) Executive fails to remedy such breach within thirty
(30) days of receiving such written notice thereof.
(d) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period, unless a longer period is required
by federal or state law, in which case that longer period would apply.
(e) As used herein, “Good Reason” shall mean the occurrence (without the
Executive’s consent) of any one or more of the following conditions:
(i) a material diminution in the Executive’s rate of Base Salary;
(ii) a material diminution in the Executive’s authority, duties, or
responsibilities, including but not limited to a requirement that Executive
report in any manner other than directly to the Company’s Board;
(iii) a material change in the geographic location of the Executive’s principal
office with the Company (for this purpose, in no event shall a

9



--------------------------------------------------------------------------------



 



relocation of such office to a new location that is not more than fifty (50)
miles from the current location of the Company’s executive offices constitute a
“material change”); or
(iv) a material breach by the Company of this Agreement;
provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (x) the Executive provides written notice
to the Company of the condition claimed to constitute Good Reason within sixty
(60) days of the initial existence of such condition(s) (such notice to be
delivered in accordance with Section 17), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred and twenty
(120) days following the initial existence of the condition claimed to
constitute Good Reason.
(f) As used herein, “Involuntary Termination” shall mean (i) a termination of
the Executive’s employment by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), or (ii) a resignation by the Executive for
Good Reason.
(g) As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
(h) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

  5.6.   Notice of Termination. Any termination of the Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party. This notice of termination must be
delivered in accordance with Section 17 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

6.   Protective Covenants.

  6.1   Confidential Information; Inventions.

(a) The Executive shall not disclose or use at any time, either during the
Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is

10



--------------------------------------------------------------------------------



 



developed by him, except to the extent that such disclosure or use is directly
related to and required by the Executive’s performance in good faith of duties
for the Company. The Executive will take all appropriate steps to safeguard
Confidential Information in his possession and to protect it against disclosure,
misuse, espionage, loss and theft. The Executive shall deliver to the Company at
the termination of the Period of Employment, or at any time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company or any of its Affiliates which the Executive may then
possess or have under his control. Notwithstanding the foregoing, the Executive
may truthfully respond to a lawful and valid subpoena or other legal process,
but shall give the Company the earliest possible notice thereof, shall, as much
in advance of the return date as possible, make available to the Company and its
counsel the documents and other information sought, and shall assist the Company
and such counsel in resisting or otherwise responding to such process.
(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the business or affairs of
the Company (or such predecessors), (ii) products or services, (iii) fees, costs
and pricing structures, (iv) designs, (v) analyses, (vi) drawings, photographs
and reports, (vii) computer software, including operating systems, applications
and program listings, (viii) flow charts, manuals and documentation, (ix) data
bases, (x) accounting and business methods, (xi) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (xii) customers and clients and customer or
client lists, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade secrets, and (xv) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published (other than a disclosure by the Executive in
breach of this Agreement) in a form generally available to the public prior to
the date the Executive proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.
(c) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future

11



--------------------------------------------------------------------------------



 



products or services and which are conceived, developed or made by the Executive
(whether or not during usual business hours, whether or not by the use of the
facilities of the Company or any of its Affiliates, and whether or not alone or
in conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the Effective Date) together with
all patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. All Work Product that the Executive
may have discovered, invented or originated during his employment by the Company
or any of its Affiliates prior to the Effective Date, that he may discover,
invent or originate during the Period of Employment or at any time in the period
of twelve (12) months after the Severance Date, shall be the exclusive property
of the Company and its Affiliates, as applicable, and Executive hereby assigns
all of Executive’s right, title and interest in and to such Work Product to the
Company or its applicable Affiliate, including all intellectual property rights
therein. Executive shall promptly disclose all Work Product to the Company,
shall execute at the request of the Company any assignments or other documents
the Company may deem necessary to protect or perfect its (or any of its
Affiliates’, as applicable) rights therein, and shall assist the Company, at the
Company’s expense, in obtaining, defending and enforcing the Company’s (or any
of its Affiliates’, as applicable) rights therein. The Executive hereby appoints
the Company as his attorney-in-fact to execute on his behalf any assignments or
other documents deemed necessary by the Company to protect or perfect the
Company, the Company’s (and any of its Affiliates’, as applicable) rights to any
Work Product.

  6.2   Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period which is the greater of (a) the Remaining Period or
(b) eighteen (18) months after the Severance Date, the Executive will not
directly or indirectly through any other Person induce or attempt to induce any
employee or independent contractor of the Company or any Affiliate of the
Company to leave the employ or service, as applicable, of the Company or such
Affiliate, or in any way interfere with the relationship between the Company or
any such Affiliate, on the one hand, and any employee or independent contractor
thereof, on the other hand.     6.3   Cooperation. Following the Executive’s
last day of employment by the Company, the Executive shall reasonably cooperate
with the Company and its Affiliates in connection with: (a) any internal or
governmental investigation or administrative, regulatory, arbitral or judicial
proceeding involving the Company and any Affiliates with respect to matters
relating to the Executive’s employment with or service as a member of the Board
or the board of directors of any Affiliate (collectively, “Litigation”); or
(b) any audit of the financial statements of the Company or any Affiliate with
respect to the period of time when the Executive was employed by the Company or
any Affiliate (“Audit”). The Executive acknowledges that such cooperation may
include, but shall not be limited to, the Executive making himself available to
the Company or any Affiliate (or their

12



--------------------------------------------------------------------------------



 



      respective attorneys or auditors) upon reasonable notice for:
(i) interviews, factual investigations, and providing declarations or affidavits
that provide truthful information in connection with any Litigation or Audit;
(ii) appearing at the request of the Company or any Affiliate to give testimony
without requiring service of a subpoena or other legal process; (iii) providing
information and legal representations to the auditors of the Company or any
Affiliate, in a form and within a time frame requested by the Board, with
respect to the Company’s or any Affiliate’s opening balance sheet valuation of
intangibles and financial statements for the period in which the Executive was
employed by the Company or any Affiliate; and (iv) turning over to the Company
or any Affiliate any documents relevant to any Litigation or Audit that are or
may come into the Executive’s possession. The Company shall reimburse the
Executive for reasonable travel expenses incurred in connection with providing
the services under this Section 6.3, including lodging and meals, upon the
Executive’s submission of receipts. Executive will make himself available free
of charge for up to twenty (20) days per calendar year for the provision of
services under this Section 6.3. Thereafter, the Company shall compensate
Executive at the rate of $1,500.00 per day for such services, provided, however,
that the Company shall not owe Executive any daily fee for any day on which
Executive provides testimony before any court, arbitrator, or other tribunal.
If, due to an actual or potential conflict of interest, it is necessary for the
Executive to retain separate counsel in connection with providing the services
under this Section 6.3, and such counsel is not otherwise supplied by and at the
expense of the Company (pursuant to indemnification rights of the Executive or
otherwise), the Company shall further reimburse the Executive for the reasonable
fees and expenses of such separate counsel.     6.4   Understanding of
Covenants. The Executive acknowledges that, in the course of his employment with
the Company and/or its Affiliates and their predecessors, he has become
familiar, or will become familiar, with the Company’s and its Affiliates’ and
their predecessors’ trade secrets and with other confidential and proprietary
information concerning the Company, its Affiliates and their respective
predecessors and that his services have been and will be of special, unique and
extraordinary value to the Company and its Affiliates. The Executive agrees that
the foregoing covenants set forth in this Section 6 (together, the “Restrictive
Covenants”) are reasonable and necessary to protect the Company’s and its
Affiliates’ trade secrets and other confidential and proprietary information,
good will, stable workforce, and customer relations.         Without limiting
the generality of the Executive’s agreement in the preceding paragraph, the
Executive (i) represents that he is familiar with and has carefully considered
the Restrictive Covenants, (ii) represents that he is fully aware of his
obligations hereunder, (iii) agrees to the reasonableness of the length of time,
scope and geographic coverage, as applicable, of the Restrictive Covenants, (iv)
agrees that the Company and its Affiliates currently conducts business
throughout the Restricted Area, and (v) agrees that the Restrictive Covenants
will continue in effect for the applicable periods set forth above in this
Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from

13



--------------------------------------------------------------------------------



 



      the Company. The Executive understands that the Restrictive Covenants may
limit his ability to earn a livelihood in a business similar to the business of
the Company and any of its Affiliates, but he nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder or as described in
the recitals hereto to clearly justify such restrictions which, in any event
(given his education, skills and ability), the Executive does not believe would
prevent him from otherwise earning a living. The Executive agrees that the
Restrictive Covenants do not confer a benefit upon the Company disproportionate
to the detriment of the Executive.     6.5   Enforcement. The Executive agrees
that the Executive’s services are unique and that he has access to Confidential
Information and Work Product. Accordingly, without limiting the generality of
Section 17, the Executive agrees that a breach by the Executive of any of the
covenants in this Section 6 would cause immediate and irreparable harm to the
Company that would be difficult or impossible to measure, and that damages to
the Company for any such injury would therefore be an inadequate remedy for any
such breach. Therefore, the Executive agrees that in the event of any breach or
threatened breach of any provision of this Section 6, the Company shall be
entitled, in addition to and without limitation upon all other remedies the
Company may have under this Agreement, at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of the
provisions of this Section 6, or require the Executive to account for and pay
over to the Company all compensation, profits, moneys, accruals, increments or
other benefits derived from or received as a result of any transactions
constituting a breach of this Section 6 if and when final judgment of a court of
competent jurisdiction or arbitrator, as applicable, is so entered against the
Executive. The Executive further agrees that the applicable period of time any
Restrictive Covenant is in effect following the Severance Date, as determined
pursuant to the foregoing provisions of this Section 6, such period of time
shall be extended by the same amount of time that Executive is in breach of any
Restrictive Covenant.

7.   Withholding Taxes. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.

8.   Successors and Assigns.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

14



--------------------------------------------------------------------------------



 



(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

9.   Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.   10.   Section Headings. The section headings
of, and titles of paragraphs and subparagraphs contained in, this Agreement are
for the purpose of convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation thereof.

11.   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of California without giving effect to any
choice of law or conflicting provision or rule (whether of the state of
California or any other jurisdiction) that would cause the laws of any
jurisdiction other than the state of California to be applied. In furtherance of
the foregoing, the internal law of the state of California will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

12.   Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining

15



--------------------------------------------------------------------------------



 



    provisions of this Agreement or affecting the validity or enforceability of
such provision in any other jurisdiction.   13.   Entire Agreement. This
Agreement embodies the entire agreement of the parties hereto respecting the
matters within its scope. This Agreement supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter hereof, other than (i) the Change in Control
Agreement, (ii) the Confidentiality Agreement, (iii) the Indemnification
Agreement, and (iv) the Equity Awards. Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

14.   Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

15.   Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

16.   Arbitration. Except as provided under Sections 6, Executive and the
Company agree that any controversy arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of the Executive’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Orange County, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets

16



--------------------------------------------------------------------------------



 



    forth the essential findings and conclusions upon which the Arbitrator’s
award or decision is based. Any award or relief granted by the Arbitrator
hereunder shall be final and binding on the parties hereto and may be enforced
by any court of competent jurisdiction. The parties hereto acknowledge and agree
that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other in connection with any matter whatsoever arising out of or in any way
connected with this Agreement or the Executive’s employment. The parties agree
hereto that the Company shall be responsible for payment of the forum costs of
any arbitration hereunder, including the Arbitrator’s fee. The Executive and the
Company further agree that in any proceeding to enforce the terms of this
Agreement, the prevailing party shall be entitled to its or his reasonable
attorneys’ fees and costs (other than forum costs associated with the
arbitration) incurred by it or him in connection with resolution of the dispute
in addition to any other relief granted. Notwithstanding this provision, the
parties hereto may mutually agree to mediate any dispute prior to or following
submission to arbitration.   17.   Remedies. Each of the parties to this
Agreement and any such person or entity granted rights hereunder whether or not
such person or entity is a signatory hereto shall be entitled to enforce its
rights under this Agreement specifically to recover damages and costs for any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that each party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance, injunctive
relief and/or other appropriate equitable relief (without posting any bond or
deposit) in order to enforce or prevent any violations of the provisions of this
Agreement. Each party shall be responsible for paying its own attorneys’ fees,
costs and other expenses pertaining to any such legal proceeding and enforcement
regardless of whether an award or finding or any judgment or verdict thereon is
entered against either party.

18.   Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

if to the Company:
QLogic Corporation
26650 Aliso Viejo Parkway
Aliso Viejo, California 92656
Attn: Chief Legal Officer

17



--------------------------------------------------------------------------------



 



      if to the Executive, to the address most recently on file in the payroll
records of the Company.

19.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

20.   Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

21.   Section 409A.

(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive.
(b) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3(b) or (c) until the earlier of (i) the date which is six
(6) months after his or her Separation from Service for any reason other than
death, or (ii) the date of the Executive’s death. The provisions of this Section
20(b) shall only apply if, and to the extent, required to avoid the imputation
of any tax, penalty or interest pursuant to Code Section 409A. Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 20(b) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).

18



--------------------------------------------------------------------------------



 



(c) To the extent that any benefits pursuant to Section 5.3(b)(ii) or
reimbursements pursuant to Section 4.2 are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall
be paid to the Executive on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to such provisions are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year.
[The remainder of this page has intentionally been left blank.]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the Effective Date.

            “COMPANY”

QLogic Corporation,
a Delaware corporation
      By:   /s/ Michael L. Hawkins         Michael L. Hawkins,        Vice
President and General Counsel        “EXECUTIVE”
      /s/ H.K. Desai       H.K. Desai   

20



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE AGREEMENT
          1. Release. H.K. Desai (“Executive”), on his own behalf and on behalf
of his descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and releases and discharges and covenants not to sue QLogic Corporation (the
“Company”), its divisions, subsidiaries, parents, or affiliated corporations,
past and present, and each of them, as well as its and their assignees,
successors, directors, officers, shareholders, partners, representatives,
attorneys, agents or employees, past or present, or any of them (individually
and collectively, “Releasees”), from and with respect to any and all claims,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, arising out of or in any way connected with
Executive’s employment or any other relationship with or interest in the Company
or the termination thereof, including without limiting the generality of the
foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, equity-based awards and/or dividend equivalents thereon, pension,
retirement, life insurance, health or medical insurance or any other fringe
benefit, or disability, or any other claims, agreements, obligations, demands
and causes of action, known or unknown, suspected or unsuspected resulting from
any act or omission by or on the part of Releasees committed or omitted prior to
the date of this Agreement, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
or the California Family Rights Act, or any other federal, state or local law,
regulation or ordinance (collectively, the “Claims”); provided, however, that
the foregoing release does not apply to any obligation of the Company to
Executive pursuant to Section 5.3 of the Employment Agreement dated as of
November 15, 2010 by and between the Company and Executive (the “Employment
Agreement”), (ii) Executive’s right to receive benefits otherwise due terminated
employees under group insurance coverage consistent with the terms of the
applicable Company welfare benefit plan, (iii) Executive’s rights under COBRA to
continue participation in medical, dental, hospitalization and life insurance
coverage, (iv) Executive’s right to receive benefits otherwise due in accordance
with the terms of the Company’s 401(k) plan (if any), (v) Executive’s rights
under any Equity Award (as defined in the Employment Agreement) existing at the
time of termination, or (vi) Executive’s right to indemnification under
applicable law, the Indemnification Agreement (as defined in the Employment
Agreement), the Company’s Articles of Incorporation, By-Laws, or Board
Resolution, or the Company’s directors’ and officers’ insurance policy or
policies. In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law. Executive acknowledges and agrees that
he has received any and all leave and other benefits that he has been and is
entitled to pursuant to the Family and Medical Leave Act of 1993.
          2. Acknowledgement of Payment of Wages. Executive acknowledges that he
has received all amounts owed for his regular and usual salary (including, but
not limited to, any bonus or other wages), and usual benefits through the date
of this Agreement.
          3. Waiver of Civil Code Section 1542. This Agreement is intended to be
effective as a general release of and bar to each and every Claim hereinabove
specified. Accordingly, Executive hereby expressly waives any rights and
benefits conferred by Section

 



--------------------------------------------------------------------------------



 



1542 of the California Civil Code as to the Claims. Section 1542 of the
California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
          4. ADEA Waiver. Executive expressly acknowledges and agrees that by
entering into this Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), which have arisen on or before the date of execution of this
Agreement. Executive further expressly acknowledges and agrees that:
          (a) In return for this Agreement, he will receive consideration beyond
that which he was already entitled to receive before entering into this
Agreement;
          (b) He is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement;
          (c) He was given a copy of this Agreement on [____________] and
informed that he had twenty-one (21) days within which to consider the Agreement
and that if he wished to executive this Agreement prior to expiration of such
21-day period, he should execute the Acknowledgement and Waiver attached hereto
as Exhibit A-1;
          (d) Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and
          (e) He was informed that he has seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
his right of revocation, neither the Company nor Executive will have any
obligations under this Agreement.
          5. No Transferred Claims. Executive represents and warrants to the
Company that he has not heretofore assigned or transferred to any person not a
party to this Agreement any released matter or any part or portion thereof.
Appendix A-2

 



--------------------------------------------------------------------------------



 



          6. Miscellaneous. The following provisions shall apply for purposes of
this Agreement:
          (a) Number and Gender. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.
          (b) Section Headings. The section headings of, and titles of
paragraphs and subparagraphs contained in, this Agreement are for the purpose of
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation thereof.
          (c) Governing Law. This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.
          (d) Severability. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.
          (e) Modifications. This Agreement may not be amended, modified or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.
          (f) Waiver. Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
          (g) Arbitration. Any controversy arising out of or relating to this
Agreement shall be submitted to arbitration in accordance with the arbitration
provisions of the Employment Agreement.
          (h) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.
[Remainder of page intentionally left blank]
Appendix A-3

 



--------------------------------------------------------------------------------



 



     The undersigned have read and understand the consequences of this Agreement
and voluntarily sign it. The undersigned declare under penalty of perjury under
the laws of the State of California that the foregoing is true and correct.
     EXECUTED this ________ day of ________ 20___, at ______________________
County, _________.

            “EXECUTIVE”
            H.K. Desai           

     EXECUTED this ________ day of ________ 20___, at ______________________
County, _________.

            QLOGIC CORPORATION
      By:           [Name]        [Title]   

Appendix A-4

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
ACKNOWLEDGMENT AND WAIVER
     I, H.K. Desai, hereby acknowledge that I was given 21 days to consider the
foregoing General Release Agreement and voluntarily chose to sign the General
Release Agreement prior to the expiration of the 21-day period.
     I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.
     EXECUTED this ___ day of ____________ 20___, at ___________ County,
________.

                        H.K. Desai   

Appendix A-5

 